 


114 HR 635 IH: Promoting American Agricultural and Medical Exports to Cuba Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 635 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Rangel (for himself, Ms. Norton, Ms. Jackson Lee, Mr. Meeks, Mr. Johnson of Georgia, Mr. Ellison, Ms. Lee, Mr. Thompson of Mississippi, Mr. Conyers, Mr. Peterson, Ms. Bass, Mr. Nolan, Mr. Polis, Mr. Cohen, Mr. Clay, Mr. Fattah, Mr. Serrano, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, the Judiciary, Agriculture, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To facilitate the export of United States agricultural products to Cuba as authorized by the Trade Sanctions Reform and Export Enhancement Act of 2000, to remove impediments to the export to Cuba of medical devices and medicines, to allow travel to Cuba by United States legal residents, to establish an agricultural export promotion program with respect to Cuba, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting American Agricultural and Medical Exports to Cuba Act of 2015. 2.Clarification of payment terms under the Trade Sanctions Reform and Export Enhancement Act of 2000Section 908(b)(4) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207(b)(4)) is amended— 
(1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (D)the term payment of cash in advance means, notwithstanding any other provision of law, the payment by the purchaser of an agricultural commodity or product and the receipt of such payment by the seller prior to— 
(i)the transfer of title of such commodity or product to the purchaser; and (ii)the release of control of such commodity or product to the purchaser.. 
3.Authorization of direct transfers between Cuban and United States financial institutions under the Trade Sanctions Reform and Export Enhancement Act of 2000 
(a)In generalNotwithstanding any other provision of law, the President may not restrict direct transfers from a Cuban depository institution to a United States depository institution executed in payment for a product authorized for sale under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.). (b)Depository institution definedIn this section, the term depository institution means any entity that is engaged primarily in the business of banking (including a bank, savings bank, savings association, credit union, trust company, or bank holding company). 
4.Establishment of agricultural export promotion program with respect to Cuba 
(a)In generalThe Secretary of Agriculture shall establish a program to provide information and technical assistance to United States agricultural producers, cooperative organizations, or State agencies that promote the sale of agricultural commodities, in order to promote and facilitate United States exports of agricultural products to Cuba as authorized by the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.). (b)Technical assistance To facilitate exportsThe Secretary shall maintain on the Web site of the Department of Agriculture information to assist exporters and potential exporters of United States agricultural commodities with respect to Cuba. 
(c)Authorization of fundsThe Secretary is authorized to expend such sums as may be available in the Agricultural Export Promotion Trust Fund established under section 9512 of the Internal Revenue Code of 1986 (as added by section 9(b) of this Act). 5.Issuance of visas to conduct activities in accordance with the trade sanctions reform and export enhancement act of 2000 (a)Issuance of visasNotwithstanding any other provision of law, in the case of a Cuban national whose itinerary documents an intent to conduct activities, including phytosanitary inspections, related to purchasing United States agricultural goods under the provisions of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.), a consular officer (as defined in section 101(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(9))) may issue a nonimmigrant visa under section 101(a)(15)(B) of such Act (8 U.S.C. 1101(a)(15)(B)) to the national, if the national is not inadmissible to the United States under section 212 of such Act (8 U.S.C. 1182). 
(b)Periodic reports 
(1)In generalNot later than 45 days after the date of the enactment of this Act, and every 3 months thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on the issuance of visas described in subsection (a). (2)Content of reportsEach report shall contain a full description of each application received from a Cuban national to travel to the United States to engage in purchasing activities pursuant to the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) and shall describe the disposition of each such application. 
(3)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Finance, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Agriculture, the Committee on Ways and Means, and the Committee on Foreign Affairs of the House of Representatives. 6.Adherence to international agreements for the mutual protection of intellectual property (a)Repeal of Prohibition on Transactions or Payments With Respect to Certain United States Intellectual PropertySection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88), is repealed. 
(b)RegulationsThe Secretary of the Treasury shall promulgate such regulations as are necessary to carry out the repeal made by subsection (a), including removing any prohibition on transactions or payments to which subsection (a)(1) of section 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as such section was in effect on the day before the date of the enactment of this Act), applied. (c)Further regulations (1)In generalThe Secretary of the Treasury shall amend part 515 of title 31, Code of Federal Regulations (the Cuban assets control regulations), to authorize under general license the transfer or receipt of any trademark or trade name subject to United States law in which a designated national has an interest. 
(2)Designated national definedIn this subsection, the term designated national has the meaning given the term in subsection (d)(1) of section 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as such section was in effect on the day before the date of the enactment of this Act). 7.Travel to Cuba (a)Freedom of travel for United States citizens and legal residentsSubject to subsection (c), travel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions incident to such travel as specified in subsection (b), may not be regulated or prohibited if such travel would be lawful in the United States. The President shall rescind all regulations in effect on the date of the enactment of this Act that so regulate or prohibit such travel or transactions. 
(b)Transactions incident to travelThe transactions referred to in subsection (a) include, but are not limited to— (1)any transactions ordinarily incident to travel to or from Cuba, including the importation into Cuba or the United States of accompanied baggage for personal use only;
(2)any transactions ordinarily incident to travel or maintenance within Cuba, including the payment of living expenses and the acquisition of goods or services for personal use; (3)any transactions ordinarily incident to the arrangement, promotion, or facilitation of travel to, from, or within Cuba;
(4)any transactions incident to nonscheduled air, sea, or land voyages, except that this paragraph does not authorize the carriage of articles into Cuba or the United States except accompanied baggage; and (5)normal banking transactions incident to the activities described in the preceding provisions of this subsection, including the issuance, clearing, processing, or payment of checks, drafts, travelers checks, credit or debit card instruments, or similar instruments.  
(c)ExceptionThe restrictions on authority contained in subsection (a) do not apply in a case in which the United States is at war with Cuba, armed hostilities between the two countries are in progress, or there is imminent danger to the public health or the physical safety of United States citizens or legal residents. (d)ApplicabilityThis section applies to actions taken by the President before the date of the enactment of this Act which are in effect on such date of enactment, and to actions taken on or after such date of enactment. 
(e)Inapplicability of other provisionsThis section applies notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)). 8.Export of medicines and medical devices to Cuba (a)Repeal of requirement for onsite verificationsSection 1705 of the Cuban Democracy Act of 1992 (22 U.S.C. 6004) is amended by striking subsection (d). 
(b)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to restrict the authority of the President to— (1)impose export controls with respect to the export of medicines or medical devices under sections 5 or 6 of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act); or 
(2)exercise the authorities the President has under the International Emergency Economic Powers Act with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat, that did not exist before the date of the enactment of this Act, to the national security, foreign policy, or economy of the United States. 9.Increase in airport ticket tax for transportation between United States and Cuba; establishment of agricultural export promotion trust fund (a)Increase in ticket taxSubsection (c) of section 4261 of the Internal Revenue Code of 1986 (relating to use of international travel facilities) is amended by adding at the end the following new paragraph: 
 
(4)Special rule for cubaIn any case in which the tax imposed by paragraph (1) applies to transportation beginning or ending in Cuba before January 1, 2017, such tax shall be increased by $1.00.. (b)Agricultural export promotion trust fund (1)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to establishment of trust funds) is amended by adding at the end the following new section: 
 
9512.Agricultural export promotion trust fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Agricultural Export Promotion Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). (b)Transfers to trust fundThere are hereby appropriated to the Agricultural Export Promotion Trust Fund amounts equivalent to the taxes received in the Treasury by reason of section 4261(c)(4). 
(c)ExpendituresAmounts in the Agricultural Export Promotion Trust Fund shall be available, as provided by appropriation Acts, for making expenditures to the Office of the Secretary of Agriculture for the purposes set out in section 4 of the Promoting American Agricultural and Medical Exports to Cuba Act of 2015.. (2)Conforming amendmentSubparagraph (c) of section 9502(b)(1) of such Code is amended by inserting (other than by reason of subsection (c)(4) thereof) after sections 4261. 
(3)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:   Sec. 9512. Agricultural Export Promotion Trust Fund.. (c)Effective dateThe amendment made by subsection (a) shall apply to transportation beginning after the 90-day period beginning on the date of the enactment of this Act, except that such amendment shall not apply to amounts paid before the end of such period. 
 
